
	
		I
		112th CONGRESS
		1st Session
		H. R. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Bishop of New
			 York (for himself, Mr.
			 Filner, Ms. Schwartz,
			 Ms. Lee of California,
			 Ms. Hirono,
			 Mrs. Maloney,
			 Mr. Engel,
			 Mr. Carney,
			 Mr. McGovern,
			 Mr. Rothman of New Jersey,
			 Ms. Moore,
			 Ms. Linda T. Sánchez of California,
			 Mr. Ackerman,
			 Mr. Deutch,
			 Mr. Blumenauer,
			 Mr. Jackson of Illinois,
			 Mr. Rush, Mr. Yarmuth, Mr. Van
			 Hollen, Mr. Holt,
			 Ms. Castor of Florida,
			 Mr. Johnson of Georgia,
			 Mr. Carnahan,
			 Mr. Hinchey,
			 Mr. Welch,
			 Mr. Kildee,
			 Mr. Tonko,
			 Mr. Farr, Ms. Hanabusa, Mr.
			 Quigley, Mr. Cicilline,
			 Mrs. Lowey,
			 Mr. Keating,
			 Mr. Conyers,
			 Mr. Nadler,
			 Ms. Kaptur,
			 Ms. Norton,
			 Mr. Brady of Pennsylvania,
			 Mrs. Capps,
			 Ms. Bass of California,
			 Ms. McCollum,
			 Mr. Braley of Iowa,
			 Mr. Meeks,
			 Ms. Slaughter,
			 Mr. George Miller of California,
			 Mr. Grijalva,
			 Mr. Israel,
			 Ms. Roybal-Allard,
			 Mr. Andrews,
			 Mr. Higgins,
			 Ms. Sutton, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow
		  the deduction for income attributable to domestic production activities with
		  respect to oil and gas activities of major integrated oil
		  companies.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Welfare Repeal Act of
			 2011.
		2.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
			(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
				
					(iv)in the case of a major integrated oil
				company (as defined in section 167(h)(5)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
